Citation Nr: 0827885	
Decision Date: 08/18/08    Archive Date: 08/28/08

DOCKET NO.  06-33 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Evaluation of thoracic herniated nucleus pulposus, lumbar 
degenerative disc disease, sacroiliitis and scoliosis, 
currently rated as 10 percent disabling.

2.  Evaluation of cervical herniated nucleus pulposus, 
currently rated as 10 percent disabling.  


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from September 2004 to 
November 2005.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.


FINDINGS OF FACT

1.  Degenerative disc disease of the cervical spine is 
manifested by painful motion; with forward flexion of 30 
degrees, and combined range of motion of 250 degrees.

2.  Degenerative disc disease of the lumbosacral spine is 
manifested by scoliosis and flexion of 90 degrees and 
combined range of motion of 210 degrees.


CONCLUSION OF LAW

1.  The criteria for an evaluation of 20 percent for thoracic 
herniated nucleus pulposus, lumbar degenerative disc disease, 
sacroiliitis and scoliosis have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.14, 
4.20, 4.40, 4.71a, Diagnostic Code 5243 (2007).

2.  The criteria for an evaluation of 20 percent for cervical 
herniated nucleus pulposus have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.14, 
4.20, 4.40, 4.71a, Diagnostic Code 5243 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2007), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  To be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the Federal Circuit Court held that the VCAA 
notice must be provided prior to the initial decision or 
prior to readjudication, and such duty to notify cannot be 
satisfied by post-decisional communications.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The timing 
requirement enunciated in Pelegrini v. Principi, 18 Vet. App. 
112 (2004), applies equally to all five elements of a service 
connection claim.  Id.  

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the appellant's claim.  In a VCAA Notice acknowledgment form 
provided as part of the VA Benefits Delivery at Discharge 
Program signed in August 2005 the appellant was provided 
adequate notice as to the evidence needed to substantiate her 
claim.  She was informed of the evidence necessary to 
establish entitlement, what evidence was to be provided by 
the appellant and what evidence the VA would attempt to 
obtain on her behalf; it also in essence told her to provide 
relevant information which would include that in her 
possession.  See generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the notice elements the burden shifts to VA to demonstrate 
that the error was not prejudicial to the appellant.  

The Federal Circuit held in Sanders that all VCAA notice 
errors are presumed prejudicial and require reversal unless 
VA can show that the error did not affect the essential 
fairness of the adjudication.  To do this, VA must show that 
the purpose of the notice was not frustrated, such as by 
demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  In this case, while there may have been 
notice errors which may be presumed prejudicial, the Board 
finds that the essential fairness of the adjudication has not 
been affected and therefore any presumption of prejudice is 
rebutted.  

In this case, the Board notes that notice as to the effective 
date and disability rating was not provided until March 2006 
after the RO's decision.  However, the Board notes that the 
appellant was provided notice and allowed the opportunity to 
submit additional evidence.  Furthermore, the Board notes 
that the claim is being denied; therefore, despite the timing 
error, there has been fundamental fairness.  

The Board is aware of the Court's recent clarification of 
VCAA notice required for increased rating claims.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  In the 
instant case, the veteran disagreed with the initial rating 
assigned for his disability on appeal and did so within one 
year of the initial decision that granted service connection.  
Although the issue before the Board is whether the veteran's 
disability rating resulting from the grant of service 
connection is proper, the appeal arises from a claim for 
entitlement to service connection, not an increased rating 
claim.  See Fenderson v. West, 12 Vet. App. 119, 125 (1999) 
(explaining that a disagreement with an initial rating 
assigned for a disability following a claim for service 
connection is part of the original claim and technically not 
a claim for an increased rating).

VCAA notice is triggered by receipt of the claim, or 
application, for benefits.  38 U.S.C.A. § 5103(a).  In Wilson 
v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007), the U.S. Court 
of Appeals for the Federal Circuit (Federal Circuit) stated 
that section 5103 (a) requires only that the VA give a 
claimant notice at the outset of the claims process of the 
information and evidence necessary to substantiate the claim, 
before the initial RO decision and in sufficient time to 
enable the claimant to submit relevant evidence.  It further 
noted that the notice may be generic in the sense that it 
need not identify evidence specific to the individual 
claimant's case (though it necessarily must be tailored to 
the specific nature of the veteran's claim). 

From this statement, it follows that the notice requirements 
triggered by VA's receipt of a claim to establish service 
connection, such as in the instant case, differs in content 
from notice in response to a claim seeking a higher 
evaluation for a disability for which service connection has 
already been established.  See 38 C.F.R. § 3.159(b)(3).  In 
the instant case, VCAA notice requirements as to disability 
ratings were satisfied because the RO provided the veteran 
with the notice as to assignment of disability ratings 
applicable to a claim to establish service connection.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).  Service 
medical records and outpatient medical records have been 
obtained.  The veteran was afforded VA examinations.  
Therefore, the Board finds that the VA has satisfied its 
duties to notify and to assist the claimant in this case.  No 
further assistance to the appellant with the development of 
evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).

Legal Criteria and Analysis

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2007).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41 (2007).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed. Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating. Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2007).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).

At the outset the Board notes that the veteran is appealing 
the original assignment of a disability evaluations following 
the award of service connection.  In such cases, the entire 
period is to be considered to ensure that consideration is 
given to the possibility of staged ratings; that is, separate 
ratings for separate periods of time based on the facts 
found.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
However, there is nothing in the record to reflect that there 
has been any significant change in the disabilities and a 
uniform rating is warranted.  

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  See generally DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portray the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59.

The veteran is currently assigned a 10 percent evaluation 
under 38 C.F.R. § 4.71a, Diagnostic Code 5243. 

The General Rating Formula for Diseases and Injuries of the 
Spine provides as follows:

(For diagnostic codes 5235 to 5243 unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes):

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease

A 100 percent evaluation will be assigned for unfavorable 
ankylosis of the entire spine; a 50 percent evaluation will 
be assigned for unfavorable ankylosis of the entire 
thoracolumbar spine; a 40 percent evaluation will be assigned 
for unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine; a 30 percent evaluation will be assigned for forward 
flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine; a 20 
percent evaluation will be assigned for forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, forward flexion of the cervical 
spine greater than 15 degrees but not greater than 30 
degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis; and a 
10 percent evaluation will be assigned for forward flexion of 
the thoracolumbar spine greater than 60 degrees but not 
greater than 85 degrees; or, forward flexion of the cervical 
spine greater than 30 degrees but not greater than 40 
degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
the height.

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees. 
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

5235 Vertebral fracture or dislocation, 5236 Sacroiliac 
injury and weakness, 5237 Lumbosacral or cervical strain, 
5238 Spinal stenosis, 5239 Spondylolisthesis or segmental 
instability, 5240 Ankylosing spondylitis, 5241 Spinal fusion, 
5242 Degenerative arthritis of the spine (see also diagnostic 
code 5003)

See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 (2007).

Diagnostic Code 5003 provides for a 20 percent evaluation 
with X-ray evidence of involvement of 2 or more major joints 
or 2 or more minor joint groups, with occasional 
incapacitating exacerbations; and a 10 percent evaluation 
with X-ray evidence of involvement of 2 or more major joints 
or 2 or more minor joint groups.

Note 1: The 20 percent and 10 percent ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.

See 38 C.F.R. § 4.71a, Diagnostic Codes 5003 (2007).

A VA examination report of November 2005 notes that an MRI of 
the thoracic spine of March 2005 showed minimal posterior 
midline disc bulging at T3-4 and T4-5 and T11-12 without 
impingement on the spinal cord and degenerative changes at 
T9-10, T10-11, and T11-12.  MRI of the cervical spine showed 
degenerative disc disease at C5-6 and C6-7 with posterior 
disc protrusions on the left spinal cord and nerve roots.  
There were mild osteophytes at C4-C5 without impingement.  An 
MRI of the lumbar spine of September 2005 showed bulging disc 
at L4-5 and L5-S1.  A scoliosis survey of 2004 noted 24.3 
degrees of right rotoscoliosis from T7 and T12 and 18 degrees 
of left rotoscoliosis between L1 and L5.  X-rays of the 
lumbar spine of 2004 were within normal limits; cervical 
spine x-rays showed loss of normal lordotic curvature usually 
seen in muscle spasms.  

The veteran reported several episodes of severe neck pain 
with muscle spasms in her neck usually occurring two times a 
year usually lasting 2 weeks.  Duration is daily 
characterized by aching and stiffness in the morning or with 
old, damp weather.  She reported episodes of acute 
torticollis once every four months during her military career 
since 2004 usually lasting 2 weeks.  Intensity is usually 1-2 
at rest, 3-4 usually with stiffness in the morning or cold, 
damp weather becoming 9-10 during the acute episodes of 
torticollis requiring Emergency Room visits.  She noted that 
while in service she was placed in quarters every 2 or 3 
months for 72 hours up to 2 weeks for her acute torticollis.  
She does not use a brace, has not had surgery and none of her 
daily activities are impaired by her neck pain.  Physical 
examination of the neck revealed normal position of the head, 
normal curvature of the spine and normal symmetry and 
appearance.  Range of motion of the cervical spine was 
forward flexion to 45 degrees without pain, backward 
extension to 45 degrees without pain, lateral flexion to 45 
degrees bilaterally with mild discomfort bilaterally, and 
lateral rotation to 80 degrees bilaterally with mild 
discomfort.  There were no additional limitations noted with 
repetition of movement related to fatigue, incoordination, 
weakness, or lack of endurance.  There were objective 
findings of pain on motion without spasm, weakness, or acute 
tenderness.  MRI of April 2005 showed degenerative changes at 
C5-6 and C6-7 with posterolateral disk protrusion to the left 
at C5-6 and right at C6-7.  There was slight impingement on 
the spinal cord and nerve roots at both levels.  There were 
minimal osteophytes at C4-5 without impingement.  

She reported experiencing pain in the interscapular and 
lumbar areas about the belt line which are nonradiating two 
to three times per week and usually lasting for one day 
characterized by sharp stabbing pain.  Pain is usually at an 
8 during the acute torticollis, and usually 1-2 at rest or in 
between flare-ups.  She reported Emergency Room visits once 
per month for one year because of the interscapular and 
lumbar back pain while in service.  She was usually treated 
with rest in quarters for 1-2 days on multiple occasions.  
She denied any surgery or use of a brace.  Activities of 
daily living were not affected by her neck, interscapular, 
and low back pain.  Examination of the thoracolumbar spine 
revealed normal posture and gait, normal curvature of the 
spine, normal symmetry in appearance and normal symmetry and 
rhythm of spinal motion.  Range of motion of the lumbar spine 
was full without limitations or pain.  There was no objective 
evidence of painful motion, spasm, weakness, or tenderness of 
the lumbar spine.  There were no postular abnormalities.  MRI 
of the lumbar spine showed a normal lumbar spine.  

A VA examination report of August 2007 noted reports of sharp 
intermittent pain in the base of the neck with numbness and 
tingling in the hands, and aching constant low back pain with 
radiation into both legs.  Intensity of pain in the neck was 
7-10 and back was 1.  The veteran reported flare-ups of the 
back pain to level 5 due to activity which can last 2-3 days, 
and flare ups of neck pain to 7-10 level due to activity 
which can last 5 days to 2 weeks.  Pain was precipitated by 
prolonged sitting or remaining in one position or turning the 
head to the wrong position with heat and stretching exercises 
alleviating the pain.  She reported being bed ridden during 
flare-ups of back pain and painful episodes of neck pain.  
She reported sometimes dropping things due to neck pain.  She 
denied the use of assistive devices, and reported being able 
to walk for one mile before developing significant back pain.  

Physical examination revealed range of motion of the lumbar 
spine of 90 degrees of forward flexion, 20 degrees of 
backward extension, 20 degrees of lateral flexion 
bilaterally, and 30 degrees of rotation bilaterally.  There 
was pain on extremes at all the movements.  There were no 
muscle spasms or guarding noted severe enough to result in an 
abnormal gait or abnormal spine contour.  Repetitive movement 
did not change pain or limitation of motion.  Neurological 
examination revealed no objective abnormalities attributable 
to lumbar or thoracic disc disease.  There were no 
incapacitating episodes in the last 12 months.  

Range of motion of the cervical spine was 30 degrees of 
forward flexion, 30 degrees of backward extension, 25 degrees 
lateral flexion bilaterally, and 70 degrees of rotation 
bilaterally.  There was pain at the extremes in all the 
movements with no muscle spasm or guarding noted.  Repetitive 
movement did not produce a change in pain or limitation of 
motion.  There were no reported incapacitating episodes in 
the last 12 months.

Thoraco-Lumbosacral spine

On review of the evidence of record for the veteran's 
thoracic herniated nucleus pulposus, lumbar degenerative disc 
disease, sacroiliitis and scoliosis the Board finds that an 
evaluation of 20 percent is warranted based on a finding of 
scoliosis.  However, an evaluation in excess of 20 percent is 
not warranted.  The current evaluation is consistent with 
forward flexion to greater than 30 degrees or a combined 
range of motion greater than 120 degrees.  It also 
contemplates pain on motion.  In order to warrant a higher 
evaluation, there must be the functional equivalent of 
flexion of 30 degrees or less.  See Deluca, supra.  A 40 
percent evaluation may also be assigned if there is favorable 
ankylosis of the entire thoracolumbar spine.  On VA 
examinations in November 2005 and August 2007 forward flexion 
was normal.  While in August 2007 there was pain noted on 
extreme motion, there was no reported additional loss of 
motion due to pain.  Combined range of motion was 210 
degrees.  Accordingly, the veteran falls well short of the 
functional impairment required to warrant a higher schedular 
rating.

Additionally, the findings of the August 2007 examination 
failed to show any neurologic impairment stemming from her 
lumbar spine disability which would necessitate a separate 
disability rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5242 Note (1).

Thus, an evaluation in excess of 20 percent is not warranted.  
The competent evidence reflects consideration of the 
veteran's complaints of pain, weakness and fatigability by 
medical professionals.  The veteran is competent to report 
that she is worse or entitled to a higher evaluation.  
However, the observation of a skilled professional is more 
probative of the degree of the veteran's impairment.  Even 
when considering the reported pain on motion and flare-ups, 
there is no actual or functional limitation of motion 
warranting an evaluation in excess of 20 percent for 
limitation of function.

Under the formula based on incapacitating episodes a higher 
evaluation requires evidence of incapacitating episodes 
having a total duration of at least two weeks, but less than 
four weeks during the past 12 months.  However, there is no 
indication that bed rest has been prescribed as required by 
the definition for incapacitating episodes.  Therefore, 
further consideration of such criteria is not warranted.

Therefore, the Board finds that the veteran's thoracic 
herniated nucleus pulposus, lumbar degenerative disc disease, 
sacroiliitis and scoliosis warrants a 20 percent evaluation.  

Cervical spine

On review of the evidence of record for the veteran's 
cervical herniated nucleus pulposus the Board finds that an 
evaluation of 20 percent is warranted based on the findings 
of the August 2007 VA examination, which showed forward 
flexion was 30 degrees with pain on extreme.  However, an 
evaluation in excess of 20 percent is not warranted.  In 
order to warrant a higher evaluation, there must be the 
functional equivalent of flexion to 15 degrees or less, or 
favorable ankylosis of the entire cervical spine.  See 
Deluca, supra.  At its worst forward flexion of the cervical 
spine was 30 degrees.  Moreover, there has been no evidence 
of favorable ankylosis of the entire cervical spine.  There 
were objective findings of pain on motion without spasm, 
weakness, or acute tenderness.  But these are considered in 
the 20 percent evaluation.  In sum, neither the lay nor 
medical evidence suggest that forward flexion is functionally 
limited to 15 degrees or less.

The Board notes that the veteran is already service connected 
for radiculopathy of the upper extremities associated with 
the cervical herniated nucleus pulposus and has been 
separately rated for these disabilities.

Finally, the Board notes that there have been no 
incapacitating episodes in the last 12 moths attributable to 
this disability.  

Thus, an evaluation in excess of 20 percent is not warranted.  
The competent evidence reflects consideration of the 
veteran's complaints of pain, weakness and fatigability by 
medical professionals.  The veteran is competent to report 
that she is worse or entitled to a higher evaluation.  
However, the observation of a skilled professional is more 
probative of the degree of the veteran's impairment.  Even 
when considering the reported pain on motion and flare-ups, 
there is no actual or functional limitation of motion 
warranting an evaluation in excess of 20 percent for 
limitation of function.

Therefore, the Board finds that the veteran's cervical 
herniated nucleus pulposus warrants no more than a 20 percent 
evaluation.  




ORDER

Entitlement to an evaluation of 20 percent for herniated 
nucleus pulposus, lumbar degenerative disc disease, 
sacroiliitis and scoliosis is granted, subject to the laws 
and regulations governing the payment of VA benefits.
 
Entitlement to an evaluation of 20 percent for cervical 
herniated nucleus pulposus is granted, subject to the laws 
and regulations governing the payment of VA benefits.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


